 268DECISIONSOF NATIONALLABOR RELATIONS BOARDUniroyal,Inc.Coated Fabrics PlantandUnitedRubber,Cork,Linoleum and Plastic Workers ofAmerica,AFL-CIO,Petitioner.Case 8-AC-83November 22, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn November 27, 1970, Independent EmployeesUnion of UniRoyal, Inc., Port Clinton Division,hereinafter Independent, was certified as the bargain-ing representative of an appropriate production andmaintenance unit of the Employer's employees.'On March 30, 1971, the Petitioner filed its petitionin this proceeding, seeking to amend the certificationin the respects indicated below. The Acting RegionalDirector for Region 8 issued a Notice To Show Causeon April 19, 1971, ordering the parties to show cause ifthere were any reason why the petition should not begranted. Thereafter, the parties made certain submis-sionsto the Regional Director and on May 6, 1971, heissued a Notice of Hearing on the issues raised.Pursuant thereto, a hearing was held before HearingOfficerDonald E. Howard.2 Subsequent to thehearing, the Petitioner and the Employer filed briefswith the Board. Thereafter, the Employer notified theBoard that it was withdrawing its objections to therequested amendment of certification, and urged theBoard to grant the petition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:An election among the employees in the appropriate'The detailed unit description was*All production and maintenance employees including the shippingwarehousemen and the shipping clerk and the receiving warehousemenand the receiving clerks in the Employer's plant in Port Clinton, Ohio,but excluding office clerical employees, laboratory employees, andprofessional employees,guards and supervisors as defined in the Act.2Although served with a Notice of Hearing, Independent did notappear at the hearing,and notified the Hearing Officer that it did not wishto participate3TextileWorkers was the incumbent union, having represented theemployees since 1966,when it was certifiedby theBoard During thependency of these proceedings,employees continued to receive benefits inaccordance with the Employer's contract with Textile Workers.4The Employer operates numerous plants throughout the United StatesProduction and maintenance employees at 18 of them are currentlyrepresented by the Petitioner, and are covered by the Petitioner's 1970-73Master Agreement and a Supplemental Unemployment Benefits Plan.There are local supplemental agreements. Under appendix "B" of theMaster Agreement,the agreement is applicable to all new production andunit described above was held on November 6, 1970.Of approximately 229 eligible voters, 206 cast ballots,of which 112 were for Independent, and 94 were forUnited TextileWorkers of America, Local 777,AFL-C10.3 As noted above, Independent was certi-fied on November 27, 1970.On December 13, 1970, slightly more than 2 weeksafter its certification, Independent called a specialmembership meeting to discuss,inter alia,affiliationwith an international union. Representatives of bothInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and thePetitioner attended, and addressed the approximately15 or 20 employees present about the benefits ofaffiliation with their respective unions.On January 26, 1971, pursuant to an agreementbetween the Teamsters, Independent, and Petitioner,a secret ballot election was conducted under thesupervision of the Toledo Labor-Management-Citi-zens Committee. All the employees were eligible tovote for any of the three Unions or for "No Union"regardlessofmembership in Independent. Theelection results showed that of 196 ballots cast, thePetitioner received 104 votes, Teamsters received 89,Independent received 1, and 2 voters cast ballots for"No Union." Thereafter, on January 31, 1971,Independent held a second special membershipmeeting,attended by approximately 40 employees, atwhich a five-member bargaining committee wasselected and a number of motions passed including,inter alia,(1) a motion to have the committee take thenecessary steps to amend the Board certification toreflect affiliation with the Petitioner; (2) a motion tobring the employees under the Master Agreementbetween the Employer and Petitioner; and (3) amotion directing the committee to draft a localsupplemental agreement .4 On February 1, 1971,Independent notified the Employer of the newbargaining committee and made its first request tobargain.Concurrent with negotiations between Independentmaintenance bargaining units in which the Petitioner is recognized ordesignated in accordance with the regulations of the National LaborRelationsBoard during the life of agreement.It is expected thatrepresentatives of the Employer and the Petitioner would determine thesteps to be taken to extend the provisions of the Master Agreement TheEmployer argued at the hearing,and in its brief, that it objected to theinstant petition on the grounds that the Master Agreement would apply,ipso facto,to the Port Clinton employees if the amendment was grantedand would thus result in an immediate change in the employees' terms andconditions of employment and would break the continuity of their presentorganization and representationCf.American Bridge DivisionsUnitedStates Steel Corporation,185NLRB No 98. Later, the Employer advisedthe Board that on September 1, 1971, after the case had been heard, theEmployer andPetitioner entered into a "Memorandumof Agreement"which postponed the application of the Master Agreement to the PortClinton facility,and withdrew its objections to granting the amendment ofcertification on the ground that its objections were renderedmopt by theagreement of September1, 1971.194 NLRB No. 39 UNIROYAL, INC.and the Employer, limited apparently to the nonsub-stantive matter of a grievance procedure, the Petition-er, on February 16, 1971, filed a petition in anothercase, seeking to amend Independent's certification toreflect its affiliation with the Petitioner.5 The Region-alDirector dismissed the petition on March 9, 1971,because the course of conduct of the parties leadingup to, and including, the election of January 26, 1971,showed that a question concerning representationexisted in the bargaining unit.When the Petitioner was notified of this action, ittook no steps to seek review of the Regional Director'saction by the Board,6 but instead took steps toconduct another election among the unit employees.On March 22, 1971, using its copy of the Board'sExcelsiorlist from the November 6, 1970, election,noticeswere mailed to some 206 bargaining unitemployees of a special membership meeting for thepurposes of holding a second election on March 28,1971.A smaller notice was posted on each of theEmployer's bulletin boards, and copies were manual-ly distributed to approximately 165 employees onMarch 24 and 25, 1971, by members of the bargainingcommittee.? The issue, as framed by the notices andalso by the ballot, was:Shall our Local Union, Independent EmployeesUnion of UniRoyal, Inc., (Independent) change itsaffiliation to the (URW) United Rubber, Cork,Linoleum and PlasticWorkers of America,AFL-CIO, CLC,to become ourbargaining agentfor the purpose of collective bargaining with ourEmployer, UniRoyal, Inc. [Emphasis supplied.]Ninety employees appeared and cast ballots in theMarch 28 election. Apparently there was no advancedebate, and the meeting was devoted exclusively topolling the employees. After the election, whichfollowed essentially the same procedures utilized in aBoard-conducted election, the ballots were countedand the results announced. Of 90 votes cast, 65 were infavor of affiliation and 25 were opposed.It is clear from the above-described circumstancesthat the instant petition constitutes a further attemptto confirm the results of a private ballot concerning5Case 8-AC-81.6 See Sec 102.71Rules and Regulations and Statements of Procedure,Series 8,as amended7During this period, there were approximately 190-200 employees inthe bargaining unit, including 126 employees who were members ofIndependent8MissouriBeef Packers, Inc,175NLRB No. 179,Bedford Gear &Machine Products, Inc,150 NLRB1, and Gulf Oil Corporation,109 NLRB8619We note that Independent commenced affiliation proceedings about 2269representation, and must be dismissed in accordancewith our well-settled principles.8 Questions concern-ing representation can be resolvedonly by a secretballot election conducted under Section 9(c) of theAct, and not by a petitionto amend the certification.As theBoard said inMissouriBeef Packers, Inc.,supra:Amendment of certification,by and large, isintended to permit changes in the name of therepresentative,not a change in the representativeitself.The only changein the more recent vote wasa reduction in the number of choices on the ballot.In the circumstances the Independent's conduct,in pursuing this course to achieve affiliation withsome other union while failing to engage in thesubstantive bargaining to which its certificateentitled it,is not conducive to an orderly adminis-trationof the Act.9Where, as here,the amendment-of-certificationpetitionclearlypresents a question concerning repre-sentation it must be dismissed,even in the absence ofobjectionsby any of theparties.Moreover, we arecognizant of our obligation to protect the integrity ofour certifications.If we were to amend Independent'scertificationas requested,the employees in theappropriate unitcovered bythe certification would ineffect become part of the existing multiplant unitcovered bythe Petitioner'sMaster Agreement dis-cussed above; and this effect wouldnot be cured bythe parties'posthearing Memorandum of Agreementpostponing application of the Master Agreement. Bythus enlarging the unit of employees represented,without the safeguards guaranteed by a Board-con-ducted election,we would,in effect,be underminingthe majority-rule concept established by the expresslanguage in Section9 of the Act. Accordingly, weshall dismiss the petition.ORDERIt ishereby ordered that the petition filed herein be,and it hereby is, dismissed.weeks after its certification,and prior to the startof any negotiations withthe Employer.We believe that a permissible inference mightbe drawn thatIndependentdid not intendto remain an independent union at the time itappeared on the ballot in the November26, 1970,Board-conductedelection.Since the Board has always required full disclosure in itsrepresentationproceedings,possiblegroundsfor revocation of thecertificationmay exist.Cf.St.Louis Harbor ServiceCompany,150 NLRB636, 652, U.SChaircraft, Inc.,132 NLRB 922, 923.However, in theabsence of record evidence on this point,we would be unwilling to revokeour certification on mere conjecture